Citation Nr: 0201103	
Decision Date: 02/04/02    Archive Date: 02/11/02

DOCKET NO.  01-04 349A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an increased rating for bilateral pes planus, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to December 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2000 rating decision of the 
Regional Office (RO) that denied the veteran's claim for an 
increased rating for bilateral pes planus.


FINDINGS OF FACT

1.  The veteran's pes planus is manifested by flattened 
longitudinal arches, everted heels and complaints of pain and 
numbness.

2.  The veteran's pes planus is pronounced.


CONCLUSION OF LAW

A rating of 50 percent for bilateral pes planus is warranted.  
38 U.S.C.A. § 1151 (West 1991); 38 C.F.R. § 4.71a, Diagnostic 
Code 5276 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the Department of Veterans Affairs (VA) to notify 
the veteran and the representative, and has enhanced its duty 
to assist a veteran in developing the information and 
evidence necessary to substantiate a claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000).  Since these legislative changes serve 
to eliminate the "gatekeeping" function in the VA claims 
process imposed by the standard for a well-grounded claim, 
see, e.g., Hensley v. West, 212 F.3d 1255, 1260 (Fed. Cir. 
2000), the Board is of the opinion that the new legislative 
changes are more favorable to the veteran.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated that 
there are any additional  medical records that could be 
obtained.  The RO provided the veteran with an examination in 
relation to his pes planus.  

The record discloses that the December 2000 rating decision 
provided the veteran with the reasons and bases for the 
denial of his claim.  The April 2001 statement of the case 
provided the veteran with the applicable criteria for 
bilateral pes planus, which showed the symptoms for a higher 
evaluation.  These notification letters were sent to the 
veteran's latest address of record, and correspondence copies 
were mailed to the veteran's accredited representative, the 
Disabled American Veterans.  These notifications were not 
returned by the United States Postal Service as 
undeliverable, see Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)), 
and thus the Board concludes that the veteran, and his 
representative, have received these determinations.

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

Factual background

Service connection for bilateral pes planus was granted by 
the RO in a June 1998 rating decision.  A 30 percent 
evaluation was assigned, effective October 1997.

The veteran submitted a claim for an increased rating for pes 
planus in October 2000.

The veteran was afforded a VA examination of the feet in 
November 2000.  He complained of increasing pain in his feet.  
He stated that he had always worn either special shoes or 
inserts.  It was noted that he was wearing inserts at the 
time of the examination.  He still reported foot pain, 
despite the inserts.  He related that he had last been seen 
in the VA foot clinic in December 1997 and that his symptoms 
had increased since that time.  The veteran indicated that he 
had muscle fatigue when ambulating or standing.  He had 
difficulty walking even short distances.  He related that he 
required analgesics for his foot pain.  An examination 
revealed that the longitudinal arches were considerably 
flattened, but not completely so.  In addition, the heels 
were everted outwards in a slight to moderate degree of 
severity.  The distal interphalangeal joint of the right 
great toe was enlarged.  The diagnosis was pes planus, 
bilateral, symptomatic.  

The veteran testified at a hearing before the undersigned in 
November 2001.  He stated that his symptoms included pain and 
numbness.  (See November 8, 2001 Hearing Transcript, Page 7.)

Analysis 

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id; Powell v. West, 13 Vet. App. 31, 35 (1999).

A 50 percent rating will be assigned for bilateral acquired 
flatfoot which is pronounced; marked pronation, extreme 
tenderness of plantar surfaces of the feet, marked inward 
displacement and severe spasm of the tendo achillis on 
manipulation, not improved by orthopedic shoes or appliances.  
When severe; objective evidence of marked deformity 
(pronation, abduction, etc.), pain on manipulation and use 
accentuated, indication of swelling on use, characteristic 
callosities.  Diagnostic Code 5276.

The recent examination by the VA revealed that the veteran 
continued to have foot pain due to pes planus despite the 
fact that he wore inserts.  The longitudinal arches were flat 
and the heels were everted outwards to a slight to moderate 
degree.  In light of the veteran's continued complaints of 
pain, the Board concludes that the evidence is at least in 
equipoise as to the severity of pes planus.  In Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990), the United States Court of 
Appeals for Veterans Claims (Court) stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  In 
addition, the Court specifically stated that entitlement need 
not be established beyond a reasonable doubt, by clear and 
convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine 
established by Congress, when the evidence is in "relative 
equipoise, the law dictates that the veteran prevails."  
Accordingly, the Board concludes that the medical findings 
support a 50 percent evaluation for bilateral pes planus.  It 
is noted that this is the highest rating for pes planus under 
the Rating Schedule.  There is no basis on which a higher 
rating may be assigned.




ORDER

An increased rating of 50 percent for bilateral pes planus is 
granted, subject to the governing law and regulations 
pertaining to the payment of monetary benefits.



		
	ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

